I do not concur in the opinion of Mr. Justice POTTER.
The award should be vacated. *Page 614 
Plaintiff was injured August 6, 1936. An award was by approved agreement. Final settlement receipt was approved December 29, 1936. In that receipt plaintiff stated:
"I have fully recovered from all disability on account of this accident. I returned to work on the 16th day of December, 1936, at a wage of $31.20 per week and I understand that all compensation is now stopped and that I will have to show a change for the worse that has lessened my earning capacity before I will be entitled to further compensation."
Plaintiff then stated the law on the subject.
November 23, 1937, plaintiff filed a petition for further compensation, alleging total disability to perform common labor ever since the date of the injury. Upon hearing, the deputy commissioner denied compensation. At the hearing plaintiff testified:
"Q. You also say in your petition for further compensation that you were totally disabled and had been totally disabled as a common laborer since August 6, 1936; is that your present claim?
"A. That is my present claim.
"Q. And you claim you were totally disabled as a common laborer, although you worked at the plant from December 15, 1936, to November 13, 1937?
"A. In light work.
"Q. If I understand your testimony you gave on direct examination, it is that your condition so far as the accident is concerned is the same now as it always has been since the accident?
"A. Since the accident.
"Q. And that there has never been any change in your condition since the accident occurred?
"A. Well, it isn't as severe, but, as I say, you know, it is just practically the same as it was. * * *
"Q. So there isn't anything different about it now than there was in December, say, December 15, 1936; it is the same now?
"A. The same thing all the way through." *Page 615 
Upon review of the holding of the deputy, the department, unable to find a change for the worse from the time of the injury, still allowed compensation.
The case is ruled in all particulars by the unanimous opinion of this court, written by Justice BUSHNELL, in Butler v.Millman, 271 Mich. 113, where we held that approved settlement receipts have the force of an award, and the language of rule 29 of the department is without force because it cannot change the statute:
"The rule cannot change the statute, 2 Comp. Laws 1929, § 8444 (Stat. Ann. § 17.178). The approved settlement receipt is final and binding upon the parties thereto, and in the absence of a change for the worse in his condition, the order of the department must be reversed."
The cases cited by my brother have no applicability to the instant case.
BUSHNELL, and CHANDLER, JJ., concurred with WIEST, J.